DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
e

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreis et al. in US Publication 2017/0231339.
Regarding Claim 1, Kreis teaches a pole handle, having a handle body (3) and having a hook-like device (14) for fastening a hand-retaining device (71), wherein displaceable latch-in means (11) are arranged in the region of the hook-like device such that a loop-form, ring-form or eyelet-form device (79), which is provided on the hand-retaining device and is pushed into the hook-like device essentially from above, is fixed in the hook-like device with self-latching action, wherein the hook-like device is arranged in the upper region of the pole handle, on the hand side, wherein the hook-like device comprises a retaining 
Regarding Claim 2, Kreis teaches that the latch-in means are designed in the form of a locking pin which can be displaced along a displacement direction counter to a restoring force, and wherein the locking pin is braced against the retaining protuberance and/or against an inner stop in the handle body, and a front region of the locking pin projects into the introduction slot, or the incision, and delimits the confined region in the upward direction, and a rear region in the handle body is mounted in a displaceable manner in an aperture.
Regarding Claim 3, Kreis teaches that the restoring force is ensured by a spring (35), provided in the aperture.
Regarding Claim 4, Kreis teaches that the pole handle extends along a pole axis, wherein the introduction slot, or the incision, defines an introduction 
Regarding Claim 6, Kreis teaches (see Paragraph 0007 and 0026) that the force by which the loop-form, ring-form or eyelet-form device can be fastened on the pole handle is smaller or greater than the force which is necessary to release the loop-form, ring-form or eyelet-form device from the pole handle.
Regarding Claim 18, Kreis teaches that the restoring force is ensured by a helical spring, provided in the aperture, wherein the helical spring engages at least to some extent around an end portion of the locking pin which is directed toward the pole handle.
Regarding Claim 13, Kreis teaches that the pole handle has a lower handle-body region (3b), the latter forming a lower gripping region of the pole handle and having an aperture (5) for a pole shaft at the lower end, and also has a head region (2), wherein the head region has a widened portion (65) at the front, said widened portion merging essentially smoothly, in the front pole-handle region, into the upper gripping region, wherein, in the front pole-handle region, the widened portion is formed with an overhang (see Fig. 1), which projects beyond the gripping region as seen in the direction of travel, and wherein the overhang is more than 50% of an average extent of the gripping region in the direction of travel, and a section plane of the head region which is defined by a foremost tip of the widened portion and by a transverse axis of the head region which is arranged transversely to the longitudinal axis of the pole and 
Regarding Claim 16, Kreis teaches that pole handle according to claim 1 is for walking sticks, trekking poles, ski poles, cross-country ski poles and Nordic walking poles.
Regarding Claim 17, Kreis teaches that said hand-retaining device is in the form of a hand strap or of a glove.
Claims 1, 2, 8, 14, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyoton in US Publication 2014/0165336.
Regarding Claim 1, Guyoton teaches a pole handle, having a handle body (22) and having a hook-like device (including 28 and 4) for fastening a hand-retaining device, wherein displaceable latch-in means (32) are arranged in the region of the hook-like device such that a loop-form, ring-form or eyelet-form device, which is provided on the hand-retaining device and is pushed into the hook-like device essentially from above, is fixed in the hook-like device with self-latching action, wherein the hook-like device is arranged in the upper region of the pole handle, on the hand side, wherein the hook-like device comprises a retaining protuberance or retaining pin (4), which is offset from the handle body in the direction of the hand side, an upwardly open introduction slot (25) being formed in the process, or is arranged in the form of an incision in the handle body, wherein the latch-in means are designed in the form of a restraining nose, 
Regarding Claim 2, Guyoton teaches that the latch-in means are designed in the form of a locking pin which can be displaced along a displacement direction counter to a restoring force, and wherein the locking pin is braced against the retaining protuberance and/or against an inner stop in the handle body, and a front region of the locking pin projects into the introduction slot, or the incision, and delimits the confined region in the upward direction, and a rear region in the handle body is mounted in a displaceable manner in an aperture (within 7) .
Regarding Claim 8, Guyoton teaches that the locking pin mounted in a displaceable manner, in the form of a cylindrical pin, in the handle body such that, in the region adjacent to the introduction slot, or incision, the front region is guided in a cylindrical guide aperture which widens in the direction of the interior of the handle body (see Fig. 5), a step being formed in relation to the aforementioned aperture in the process.
Regarding Claim 14, Guyoton teaches a pole, comprising: a pole handle as claimed in claim 1, a pole shaft, which is in one piece or, for adjustment in 
Regarding Claim 27, Guyoton teaches that that pole is in the form of a walking stick, trekking pole, ski pole, cross-country ski pole or Nordic walking pole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kreis as applied to Claim 4 above. Kreis appears to teach the angle being between 72-77 degrees, but is silent on the exact angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kreis to have an angle that is between 72 and 77 degrees in order to provide a pin that moves easily upon insertion of the hook and holds the hook securely since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kreis as applied to Claim 2 above in view of Guyoton in US Publication 2014/0165336. Kreis fails .
Claims 9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guyoton as applied to Claim 2 above. Guyoton teaches that the tip of the locking pin, said tip being directed toward the retaining protuberance, has a dome-shaped or hemispherical rounding, but is silent on the size of the pin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pin with a diameter has a diameter, in the front region of between 3-5mm in order provide a secure retention for the latch in means and to provide the tip, in the rest state, is spaced apart from the retaining protuberance by no more than 1 mm, or no more than 0.5 mm or 0.2 mm in order to provide sufficient clearance for the latch in means since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 10-12, 15, 21, 23-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Kreis includes additional structure not required by Applicant's invention, it must be noted that Kreis discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. Kreis teaches that the release force can be adjusted, which would necessarily include the ability for the user to adjust the release force to a “relatively low” level. The user would not necessarily ever need to utilize the additional structure of the Kreis device to release the latch-in means.
With respect to the applicant’s arguments regarding the Guyoton device, the applicant alleges that elements 28 of the Guyoton reference are “rather like webs” and that it is impossible to “shift a loop form, ring form, or eyelet form element over such a web.” However, it must be noted that the claims do not require that the loop/ring/eyelet is shifted over the hook-like device. Rather, the device only requires that the hook-like device comprise a protuberance or pin (Guyoton 4) and an upwardly open introduction site (Guyoton 25). As Guyoton teaches these features, it is deemed sufficient to meet the limitations of the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636